DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              GARY PALMER,
                                Appellant,

                                    v.

    RICARDO REYES, TOBIN & REYES, P.A., JORGE MORRELL,
             WOOLBRIGHT DEVELOPMENT, INC.,
          PRINCIPAL ESTATE INVESTORS, LLC a/k/a
             PRINCIPAL FINANCIAL GROUP a/k/a
       PRINCIPAL SOUTHPORT RETAIL MEMBER, LLC and
                     SOUTHPORT LLC,
                         Appellees.

                              No. 4D21-794

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE19-
25655.

  Michael A. Rosenberg, Gregory Willis, Peter Weinstein and Adrianna
de la Cruz-Muñoz of Cole, Scott & Kissane, P.A., Plantation, for
appellant.

   Ricardo Reyes and Sacha A. Boegem of Tobin & Reyes, Boca Raton,
for appellees Ricardo Reyes, Tobin & Reyes, P.A., Jorge Morell, and
Woolbright Development, Inc.

  Nelson C. Bellido and Jeffrey R. Geldens of Roig Lawyers, Miami, for
appellees Principal Real Estate Investors LLC, Southport Retail LLC, and
Southport Retail Member LLC.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2